Citation Nr: 1115947	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corps Reserve from October 1995 to October 2003, with a period of initial active duty for training (ACDUTRA) from June 1996 to December 1996.  There are subsequent verified periods of ACDUTRA from June 7, 1997 to June 21, 1997; from June 26, 1999 to July 10, 1999; and from May 28, 2001 to June 11, 2001.

This matter is before the Board of Veterans' Appeals (Board) from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim for service connection for tinnitus.  

On appeal in August 2009, the Board reopened the case and remanded for additional development.  That development has been completed.

The Veteran requested a hearing on this matter, but canceled his request in April 2008.

A review of the record shows that in May 2005 the Veteran filed a claim of clear and unmistakable error in a prior RO decision.  This issue was never  adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Resolving all doubt, the most probative evidence of record shows a relationship between the currently diagnosed tinnitus and active duty for training.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 101(24), 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2010).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2010).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

The Veteran seeks service connection for tinnitus.  He asserts that as a result of loud noise to which he was exposed during annual training, he has experienced tinnitus since at least 2001.  The Veteran's DD-214 reflects that his military occupational specialty (MOS) was food service specialist.  The Veteran claims that he performed two weeks of summer training with the Reserve on three separate occasions.  Most of this training was in the field at Camp Wilson in California.  His job as a cook required him to carry food to the forward areas in the field during times of exercises and weapons firing.  The Veteran stated that during two of those ACDUTRA periods he was exposed to Howitzer fire, F15's, tank fire, M-16's and machine guns.  The Veteran denies excessive noise exposure after service.  His statements concerning noise exposure during ACDUTRA are confirmed by two buddy statements submitted in February 2010.  The Veteran's statements are  competent and credible.  Exposure to acoustic trauma in service is conceded.

Service treatment records include a June 1995 enlistment examination report, which contains a normal clinical evaluation of the ears and a normal audiogram.  A June 1996 audiogram was also normal.  An October 1996 examination conducted for the purpose of release from active duty also contains a normal clinical evaluation of the ears and a normal audiogram.  The Veteran checked "No" as to having any history of hearing loss or ear trouble.  An April 2001 Annual Certificate of Physical Condition shows that the Veteran indicated he had no physical defects or problems that might affect his ability to function on active duty.

During an August 2003 VA examination conducted with respect to the Veteran's hearing loss claim, an assessment of frequent tinnitus was noted.  The Veteran reported that he had served as a cook during service, but that he was in the field with the infantry and had no hearing protection.  He denied any other occupational or recreational noise exposure.  The examiner reviewed the claim file, to include the June 1995 and October 1996 audiograms, and opined that the Veteran's tinnitus was consistent with the history of noise exposure.

A November 2007 letter from a private audiologist states that the Veteran reported occasional tinnitus in both ears for five years' duration, as well as an occasional decrease in hearing associated with the tinnitus.  The clinician recommended that the Veteran see an otolaryngologist due to the asymmetry in hearing thresholds and the shift in hearing during tinnitus episodes.

A May 2008 VA examination report shows that the Veteran complained of severe tinnitus present since 2001 or 2002.  He reported active duty noise exposure on firing ranges with infantry even though his MOS was cook.  He denied any occupational or recreational noise.  The examiner found that the information the Veteran provided was "highly consistent" with information given during the August 2003 VA examination.  The examiner noted that tinnitus due to noise exposure occurs normally at or shortly after a time of noise exposure or trauma.  He reviewed the claim file, to include the October 1996 separation audiogram, and opined that it was less likely than not that Veteran's tinnitus was a result of service noise.  He reasoned that "case history reports onset more than five years after 1996 service testing."  

A July 2010 VA examination report shows that the Veteran reported the onset of tinnitus in 2001.  He reported military noise exposure such as gunfire and Howitzers during training exercises; hearing protection was sometimes used.  He denied occupational and recreational noise exposure.  An audiogram revealed normal hearing.  The examiner reviewed the claim file, to include the June 1995 and October 1996 audiograms; the August 2003 and May 2008 VA examination reports; and the November 2007 letter.  He noted that the Veteran served six months active duty, with annual training from June 7, 1997 to June 21, 1997 and May 28, 2001 to June 11, 2001.  He opined that the Veteran's tinnitus is "less likely than not causally or etiologically related to his service, including amended service dates."  The examiner explained that there were consistent findings of normal hearing, and that "[a]lthough tinnitus with delayed onset is possible following acoustic trauma, generally there would be some hearing nerve damage or noise-induced hearing loss." 

The May 2008 VA opinion was based on the Veteran's service period ending in 1996.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  While the July 2010 VA opinion appears to concede in-service noise exposure based on the Veteran's duties during his ACUDTRA periods, it appears to reject the premise that the Veteran could have tinnitus without having hearing loss for VA purposes.  Moreover, the opinion is internally inconsistent.  The report acknowledges the Veteran's ACDUTRA period from May 28, 2001 to June 11, 2001 and the reported onset date of 2001.  Yet the examiner inexplicably determined that delayed onset tinnitus is unusual.  The August 2003 examiner, however, provided a positive nexus opinion that was based upon a thorough review of the claim file and the Veteran's lay statements.  The Board accords this opinion significant weight.  For these reasons, the May 2008 and July 2010 opinions are afforded less probative weight than that of the August 2003 examiner.  

The competent lay and medical evidence of record shows a current diagnosis of tinnitus, that the Veteran was exposed to noise during ACDUTRA, and that tinnitus began shortly after the 2001 ACDUTRA period.  More importantly, the only competent medical evidence of record indicates that the Veteran's current tinnitus is related to noise exposure during ACDUTRA.  At the very least, the evidence concerning nexus is in equipoise.  Resolving any doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


